Citation Nr: 1706752	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. This claim was remanded in August 2014 and May 2015 for additional claim development, and has now been returned to the Board for further adjudication.

The Board's August 2014 remand decision directed the RO to afford the Veteran an opportunity to appear before the Board at a hearing.  In April 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

A review of the January 2016 VA hypertension examination report indicates that the examiner reviewed VA treatment records using the Computerized Patient Record System (CPRS), and indicated that the Veteran has received VA treatment since 2009 to the present.  However, a review of the VA treatment records currently associated with the claims file only reveal VA treatment records from March 2010, December 2013, and February 2014 onwards.  The Board notes that in additional to the notation regarding additional records in the January 2016 VA examination report, the record also contains: the Veteran's April 2015 Board hearing testimony indicating that he receives treatment for his hypertension through the Atlanta VA Healthcare System; and a signed release authorization from the Veteran scanned on April 29, 2014 into the Veteran's Virtual VA folder in support of a pension claim that is not currently on appeal indicating VA treatment for hypertension through the Dublin, Georgia VA Medical Center (VAMC) and Community Based Outpatient Clinic (CBOC) from 2010 onwards.  In light of the foregoing, the Board finds that remand of this claim is necessary for procurement of the Veteran's outstanding VA treatment records, consistent with the Board's duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding treatment records from 2009 onwards from the Atlanta VAMC and the Dublin VAMC and CBOC, and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his hypertension.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




